Case 1:19-cr-00365-JMS-TAB Document 28 Filed 12/05/19 Page 1 of 2 PageID #: 76



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                         )
           Plaintiff,                              )
                                                   )
        vs.                                        )   CAUSE NO. 1:19-cr-0365-JMS-TAB
                                                   )
 DAQUWON RICHARDSON,                               )                     - 01
          Defendant.                               )



                  COURTROOM MINUTE FOR DECEMBER 4, 2019
               HONORABLE MARK J. DINSMORE, MAGISTRATE JUDGE

        The parties appeared for an initial appearance on the Indictment filed on November 19,

 2019. Defendant appeared in person and by FCD counsel William Dazey. Government

 represented by AUSA Jeremy Morris. USPO represented by Alison Upchurch.

        Financial affidavit previously approved.

        Charges, rights and penalties were reviewed and explained.

        Parties were ordered to disclose evidence on or before December 18, 2019.

        Defendant waived formal arraignment and reading of the Indictment on the record.

        Defendant previously waived his right to a detention hearing. [Dkt. Nos. 13 and 14.]

        Defendant remanded to the custody of the U.S. Marshal pending further proceedings

 before the court.



        Dated: 5 DEC 2019
Case 1:19-cr-00365-JMS-TAB Document 28 Filed 12/05/19 Page 2 of 2 PageID #: 77




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
